UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7534



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD ALLEN KEATON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-95-4, CA-01-58-7-BR)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Allen Keaton, Appellant Pro Se.   Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Allen Keaton appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Keaton, Nos. CR-95-4; CA-01-58-7-BR

(E.D.N.C. filed June 18, 2001; entered June 19, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2